Citation Nr: 0202090
Decision Date: 03/04/02	Archive Date: 05/09/02

DOCKET NO. 94-24 601               DATE MAR 04, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

Entitlement to service connection for bilateral hearing loss.

(The issues of entitlement to service connection for arthritis of
the hands and entitlement to an initial evaluation in excess of 30
percent for residuals of right pneumothorax with right lower
lobectomy will be the subject of a later decision.)

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel

INTRODUCTION

The veteran had active service from May 1968 to November 1977 and
from December 1988 to April 1992. His service personnel records
indicate that he has more than 22 years of active service, but all
of his periods of active service have not been verified.

The veteran's claim comes before the Board of Veterans' Appeals
(Board) on appeal from an April 1993 rating decision, in which the
Department of Veterans Affairs (VA) Regional Office in Seattle,
Washington, denied, in pertinent part, entitlement to service
connection for hearing loss and arthritis of the hands, and granted
the veteran service connection for residuals of a right lung
pneumothorax, post operative, and assigned this disability a
noncompensable evaluation, effective from May 1, 1992. By rating
decision dated April 1996, the Regional Office in Seattle,
Washington, increased the initial evaluation assigned the veteran's
night lung disability to 30 percent, effective from May 1, 1992.
While the veteran's appeal was pending, his claims file was
transferred to the Regional Office in Muskogee, Oklahoma (RO),
which certified the veteran's appeal for review.

The Board notes that, in a VA Form 9 (Appeal to Board of Veterans'
Appeals) received at the Seattle, Washington, Regional Office in
May 1994, the veteran requested a hearing before a Member of the
Board. In July 1995, the Seattle, Washington, Regional Office
informed the veteran by letter of the date of his scheduled
hearing. The veteran subsequently submitted a written statement
indicating that he was unable to attend the scheduled hearing and
requesting a hearing before a hearing officer. Based on the
veteran's withdrawal of his Travel Board hearing request, and
because the veteran has since been afforded the requested hearing
before a hearing officer, the Board deems his case ready for
appellate review.

2 -

The Board further notes that in a handwritten statement received in
August 2000, the veteran raised a claim of entitlement to a total
disability evaluation based on unemployability. In a rating
decision dated September 2000, the RO acknowledged the raising of
this claim; however, it is unclear whether the RO has begun to
develop this claim. This matter is thus referred to the RO for
appropriate action.

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 (Jan. 23,
2002) (to be codified at 38 C.F.R. 19.9(a)(2)), the Board is
undertaking additional development on the issues of entitlement to
service connection for arthritis of the hands and entitlement to an
initial evaluation in excess of 30 percent for residuals of right
pneumothorax with night lower lobectomy. When the Board completes
this development, it will notify the veteran as required by Rule of
Practice 903. 67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) (to be
codified at 38 C.F.R. 20.903). After giving the notice and
reviewing any response to the notice, the Board will prepare a
separate decision addressing these issues.

FINDINGS OF FACT

1. The RO has notified the veteran of the evidence needed to
substantiate his claim for service connection for bilateral hearing
loss and has obtained and fully developed all evidence necessary
for the equitable disposition of that claim.

2. The veteran does not currently have bilateral hearing loss by VA
standards.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active
service. 38 U.S.C.A. 1110, 1112, 1131, 5107 (West 1991 & Supp.
2001); 38 C.F.R. 3.102, 3.303, 3.307, 3.309, 3.385 (2001), as
amended by 66 Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be
codified as amended at 38 C.F.R. 3.102, 3.156(a), 3.159, 3.326(a)).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issues before the Board include whether the veteran is entitled
to service connection for bilateral hearing loss. The Regional
Office in Seattle, Washington, denied this claim in April 1993, and
the veteran appealed this decision.

While the appeal was pending, legislation was passed that
eliminates the need for a claimant to submit a well-grounded claim
and enhances the VA's duties to notify a claimant regarding the
evidence needed to substantiate a claim and to assist a claimant in
the development of a claim. See the Veterans Claims Assistance Act
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C. 5102, 5103, 5103A, 5107). The
change in the law is applicable to all claims filed on or after the
date of enactment of the VCAA, or filed before the date of
enactment of the VCAA and which are not final as of that date. 38
U.S.C.A. 5107, note (Effective and Applicability Provisions) (West
Supp. 2001). Further, during the pendency of this appeal, in August
2001, the VA issued regulations to implement the VCAA. 66 Fed. Reg.
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R.
3.102, 3.156(a), 3.159 and 3.326(a)). The amendments were effective
November 9, 2000, except for the amendment to 38 C.F.R. 3.156(b),
which is effective August 29, 2001.

Where the law or regulations change after a claim has been filed or
reopened but before the administrative or judicial appeal process
is completed, the version of the law or regulations most favorable
to the appellant applies unless Congress provides otherwise. Karnas
v. Derwinski, 1 Vet. App. 308, 313 (1990). In this case, the RO has
not developed the veteran's claim pursuant to the VCAA. However, as
explained below, prior to the enactment of the VCAA, the RO took
action that is consistent with the notification and assistance
provisions of the VCAA. In addition, the RO has not considered the
veteran's claim pursuant to the VCAA. However, prior to the
enactment of the VCAA, the RO denied the veteran's claim on the
merits, rather than on the basis that is was not well grounded. The
RO's decision is thus consistent with the VCAA, which eliminates
the need for a claimant to submit a well-grounded claim and
requires an adjudicator to proceed directly to an adjudication of
the merits of a service connection claim (provided the adjudicator

4 -

finds that the VA has fulfilled its duties to assist and notify).
In light of the foregoing, the Board's decision to proceed in
adjudicating this claim does not prejudice the veteran in the
disposition thereof See Bernard v. Brown, 4 Vet. App. 384, 392-94
(1993).

In April 1993, July 1995 and April 1996 rating decisions and
letters notifying the veteran of these decisions, the RO informed
the veteran of the evidence needed to substantiate his claim and
provided him an opportunity to submit such evidence. See 38 U.S.C.
5102, 5103 (West Supp. 2001). Moreover, in a statement of the case
issued in August 1993 and supplemental statements of the case
issued in July 1995 and May 2001, the RO notified the veteran of
all regulations pertinent to service connection claims, informed
him of the reasons for which it had denied his claim for service
connection for hearing loss, including because he had not submitted
evidence establishing that he currently has hearing loss by VA
standards (evidence that was previously needed to well ground a
service connection claim and that is still required to grant a
service connection claim on the merits), and provided him
additional opportunities to present evidence and argument in
support of his claim.

Second, the RO assisted the veteran in obtaining and fully
developing all evidence necessary for the equitable disposition of
his claim. See 38 U.S.C. 5103A (West Supp. 2001). For instance, the
RO afforded the veteran a VA audio examination, during which a VA
examiner addressed whether the veteran had hearing loss. Although
the VCAA requires that the RO also assist the veteran in obtaining
outstanding medical evidence, the veteran has not identified any
such evidence pertaining to his claim for service connection for
hearing loss.

Inasmuch as the RO has notified the veteran of the evidence needed
to substantiate his claim for service connection for bilateral
hearing loss and has obtained and fully developed all relevant
evidence necessary for the equitable disposition of that claim, a
Remand to comply with the VCAA would serve no useful purpose. See
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that
strict adherence to legal requirements does not dictate an
unquestioning, blind adherence in the face of overwhelming evidence
in support of the result in a particular case because such

5 -

adherence would impose additional burdens on the VA with no benefit
flowing to the veteran).

The veteran has testified that he is entitled to service connection
for hearing loss because he developed this disorder after he was
exposed to loud noise and suffered acoustic trauma in service from
1979 to 1981. Service connection may be granted for disability
resulting from injury or disease incurred in or aggravated by
service. 38 U.S.C.A. 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R.
3.303 (2001). Service connection for an organic-disease of the
nervous system may be presumed if the disease is shown to have
manifested to a degree of ten percent within one year of separation
from service. 38 C.F.R. 3.307, 3.309(a) (2001).

Subsequent manifestations of a chronic disease in service, however
remote, are to be service connected, unless clearly attributable to
intercurrent causes. For the showing of chronic disease in service
there is required a combination of manifestations sufficient to
identify the disease entity, and sufficient observation to
establish chronicity at the time, as distinguished from merely
isolated findings or diagnosis including the word "chronic."
Continuity of symptomatology is required where the condition noted
during service is not, in fact, shown to be chronic or where the
diagnosis of chronicity may be legitimately questioned. When the
fact of chronicity in service is not adequately supported, then a
showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b).

For purposes of a hearing loss claim, impaired hearing will be
considered a disability when the auditory threshold in any of the
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or
greater, or when the auditory thresholds for at least three of the
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or
greater, or when speech recognition scores using the Maryland CNC
Test are less than 94 percent. 38 C.F.R. 3.385 (2001).

The personnel records indicate that the veteran served on active
duty for 22 years, including from May 1968 to November 1977 and
from December 1988 to April 1992. He first complained of hearing
loss in April 1992, during an examination for transfer to the Fleet
Reserve. Prior to that time, he underwent multiple audiological

6 -

evaluations, but he was not shown to have hearing loss. In fact, no
examiner noted that the veteran had hearing loss at any time during
his period of active service.

An audiological evaluation that was conducted in April 1992,
several days before the veteran complained of hearing loss,
revealed the following pure tone thresholds, in decibels:

                              HERTZ 
                    500   1000  2000   3000   4000 
          RIGHT      30     25    20     20     30 
          LEFT       20     15    10     20     20

A retest audiological evaluation conducted in April 1992, the day
the veteran complained of hearing loss, revealed the following pure
tone thresholds, in decibels:

                              HERTZ 
                    500   1000  2000   3000   4000 
          RIGHT      15     10    10     10     15 
          LEFT       15     10    10     15     15

The examiner noted that no hearing aid was worn.

Medical records dated after the veteran was discharged from
service, specifically, VA audio examinations dated November 1992
and October 1995, do not support the veteran's claim as they fail
to establish that the veteran currently has bilateral hearing loss
as defined in 38 C.F.R. 3.385.

During these audio examinations, the veteran reported that he had
noise exposure and acoustic trauma in service. In November 1992,
the VA audiological evaluation revealed the following pure tone
thresholds, in decibels:

7 -

                              HERTZ 
                    500   1000  2000   3000   4000 
          RIGHT      15     10    10     15     20 
          LEFT       15     15    10     20     15

This evaluation also revealed right ear speech recognition of 94
percent and left ear speech recognition of 96 percent. The VA
examiner noted no hearing abnormalities and rendered no diagnosis.

in October 1995, the VA audiological evaluation revealed the
following pure tone thresholds, in decibels:

                              HERTZ 
                    500   1000  2000   3000   4000 
          RIGHT       5      5     0      0     10 
          LEFT        5      0     0      5     10

This evaluation also revealed right ear speech recognition of 96
percent and left ear speech recognition of 94 percent. Based on
these findings, the VA examiner diagnosed hearing within normal
limits.

To merit an award of service connection under 38 U.S.C.A. 1110,
1131, the veteran must submit competent evidence establishing the
existence of a present disability resulting from service. See
Gilpin v. West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Brammer
v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 5
Vet. App. 91, 93 (1993). In this case, there is simply no evidence
other than the veteran's own assertions establishing that the
veteran currently has bilateral hearing loss by VA standards.
Unfortunately, the veteran's assertions in this regard are
insufficient to establish the existence of a current disability.
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that
laypersons are not competent to offer medical opinions).

8 -

Based on the evidence that has been submitted in this case, none of
which establishes that the veteran currently has hearing loss by VA
standards, the Board finds that the preponderance of the evidence
is against the veteran's claim. Bilateral hearing loss was not
incurred in service and may not be presumed to have been so
incurred. The evidence is not in relative equipoise; thus, the
veteran may not be afforded the benefit of the doubt in resolution
of his claim. Instead, his claim for service connection for
bilateral hearing loss must be denied.

ORDER

Service connection for bilateral hearing loss is denied.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. In
the section entitled "Representation before VA," filing a Notice of
Disagreement with respect to the claim on or after November 18,

9 -

1988" is no longer a condition for an attorney-at-law or a VA
accredited agent to charge you a fee for representing you.

- 10-



